495 So. 2d 886 (1986)
Jerrould W. SMITH, Jr., Appellant,
v.
Marilyn M. SMITH, Appellee.
No. 86-392.
District Court of Appeal of Florida, Second District.
October 10, 1986.
Thomas R. Peppler and Ronald Alexander Cyril of Nelson Hesse Cyril Smith Widman & Herb, Sarasota, for appellant.
Robert J. Elkins of Swisher, Silver & Elkins, Sarasota, for appellee.
HALL, Judge.
Appellant/husband appeals that part of the final judgment of dissolution of his marriage requiring him to pay child support to appellee/wife for the benefit of the parties' son. He argues that the wife did not have standing to seek support for the son because the son is beyond the age of majority and legally competent.
We reject the husband's argument. The issue with regard to the propriety of an award of support for an adult child is dependency, not competency. The trial court found the parties' son to be dependent, and the record supports this finding. A parent of a dependent, adult child is the proper party to seek support for that child. Fagan v. Fagan, 381 So. 2d 278 (Fla. 5th DCA 1980). See also Brown v. Brown, 484 So. 2d 1282 (Fla. 4th DCA 1986).
Affirmed.
SCHEB, A.C.J., and FRANK, J., concur.